DETAILED ACTION
Applicant’s response, filed 17 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 10 Nov. 2016.

Status of Claims
Claims 17-20 are cancelled.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Claim Objections
The objection to claims 1 and 9 in the Office action mailed 23 Sept. 2021 has been withdrawn in view of claim amendments received 17 Dec. 2021.

Claim Interpretation
Claims 1 and 9 recite “flow space”. The specification at para. [0038] defines flow space to be a representation of the incorporation event or non-incorporation event for a particular nucleotide flow, and provides an example of a flow space as a series of values representing a nucleotide 
Claims 1 and 9 recite “base space”. The specification at para. [0038] defines base space to refer to a representation of the sequence of nucleotides. Therefore, “base space” is interpreted to mean to a representation of the sequence of nucleotides.
Claims 1 and 9 recite “determining one or more optimum clusters for a set of flow space signal measurements”. The specification discloses a histogram of the flow space signal measurements and shows 3 clusters corresponding to the data ([0047]; FIG. 5). Therefore the “optimum clusters” will be interpreted as optimum clusters of data. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously recited.
Claim 9, and claims dependent therefrom, recite “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including:  sequencing the amplicons to generate a plurality of nucleic acid sequence reads….”. Applicant’s specification at para. [0043] and [0069]-[0070] discloses a processor capable of receiving a plurality of nucleic acid sequence reads. While Applicant’s specification at para. [0072]  discloses a sequencing instrument capable 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recite “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including: sequencing the amplicons to generate a plurality of nucleic acid sequence reads….” recited in claim 9 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 17 Dec. 2021 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that claim 9 has been amended to reference amplifying in the preamble rather than as something that the system’s processor is configured to perform, and therefore claims 9-16 overcome the rejection under 35 U.S.C. 112(a) (Applicant’s remarks at pg. 11, para. 2-3).
This argument is not persuasive. While claim 9 was amended to no longer recite that the processor performs a step of amplifying a target region of a nucleic acid sample, claim 9 still recites the processor performs a step of sequencing the amplicons to generate nucleic acid sequence reads. As discussed in the above rejection, While Applicant’s specification at para. [0072]  discloses a sequencing instrument capable of sequencing a nucleic acid sample, Applicant’s specification does not disclose a processor capable of amplifying a target region of a nucleic acid sample and sequencing the sample. Accordingly, Applicant’s specification does not provide support for a system comprising a processor that can sequence nucleic acid amplicons. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-8 under 35 U.S.C. 112(b) in the Office mailed 23 Sept. 2021 has been withdrawn in view of claim amendments received 17 Dec. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously recited.
Claim 9, and claims dependent therefrom, are indefinite for recitation of “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including: sequencing the amplicons to generate a plurality of nucleic acid sequence reads….”. However, a system comprising only a processor is not capable of sequencing the amplicons to generate sequencing reads. Therefore, this limitation add a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). It is noted Applicant’s specification at para. [0072], [0079], and FIG. 14, provides support for a sequencer/sequencing instrument which can output data to a computer. For purpose of examination, claim 9 is interpreted to require receiving the plurality of nucleic acid sequence reads generated by sequencing the amplicons, which is within the scope of what a processor can perform. 

Response to Arguments
Applicant’s arguments filed 17 Dec. 2021 at pg. 12, para. 1-3 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the rejection under 35 U.S.C. 112(b) set forth above. 

Applicant's arguments filed 17 Dec. 2021 at pg. 12, para. 4 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the amendments of claim 9 regarding the rejection of claim 9 under 35 U.S.C. 112(a) also overcome the basis for rejection claim under 35 U.S.C. 112(b) (Applicant’s remarks at pg. 12, para. 4).
This argument is not persuasive for the same reasons discussed above regarding the rejection of claim 9, and claims dependent therefrom, under 35 U.S.C. 112(a). That is, because a processor is not capable of sequencing the amplicons to generate sequencing reads, this limitation add a process step beyond what a computer can perform, resulting in a claim that is both a system and a process and rendering the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 
Step 1: The instantly claimed invention (claims 1 and 9 being representative) is directed to a method, system, and non-transitory machine-readable medium for nucleic acid sequence analysis. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1  and 9 recite the following steps which fall under the mental processes grouping of abstract ideas:
for each of the sequence reads, aligning at least a portion of the first sequence of bases of the left flank adjacent to the repeat region with a reference left flank and at least a portion of the second sequence of bases of the right flank adjacent to the repeat region with a reference right flank, wherein the reference left flank and the reference right flank border a reference repeat region of a reference nucleic acid sequence corresponding to the marker region to form a set of repeat region sequences and adjacent left flank sequences and adjacent right flank sequences associated with the marker region;
initializing mean values for initial clusters of the set of flow space signal measurements for the given flow based on an expected value of the flow space signal measurements for the given flow for each initial cluster, wherein each initial cluster corresponds to each initial homopolymer length observed in the plurality of nucleic acid sequence reads;
determining one or more optimum clusters for the set of flow space signal measurements for the given flow, wherein each optimum cluster is associated with a homopolymer length; and
modifying a base call at the position in the repeat region sequence to the homopolymer length associated with a corresponding one of the one or more optimum clusters for the flow space signal measurements for the given flow to produce a corrected repeat region sequence, thereby correcting an insertion error or a deletion error.
The identified claim limitations falls the group of abstract ideas of mental processes, for the following reasons. In this case, aligning a portion of the first sequence of bases and the portion of the second sequence of bases with a reference left flank and reference right flank involves performing data comparisons between the base sequence and a reference sequence, which can be practically performed in the mind. Initializing mean values for initial clusters of the set of flow space measurements for the given flow based on an expected value of the flow space signal measurements for each initial cluster involves setting initial an initial mean value for the initial clusters to expected values based on analysis of a histogram, which amounts to a mere analysis of data. Similarly, determining one or more optimum clusters for the flow space signal measurements involves analysis of the clusters to determine an optimum cluster, which can be practically performed in the mind. Last, modifying a base call at a position in the repeat region associated with a corresponding one of the one or more optimum cluster involves substituting a base for another base, which can be practically performed in the mind or with pen and paper. That is, other than reciting the limitations are carried out by a processor, as recited in claim 9, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
Dependent claims 2-8 and 10-16 further recite an abstract idea. Dependent claims 2 and 10 further recite the mental process of calculating a number of repeats for the corrected repeat region sequence. Dependent claims 3 and 11 further recite the mental process of generating a mixture [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-8 and 10-16 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
amplifying a target region of a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, 
sequencing the amplicons to generate a plurality of nucleic acid sequence reads corresponding to the marker region, wherein each of the sequence reads includes a first sequence of bases of a left flank, a second sequence of bases of a right flank and the repeat region of bases positions between a rightmost base of the left flank and a leftmost base of the right flank, wherein the repeat region includes a plurality of repeats of a repeated sequence of bases (claims 1 and 9; for claim 9, this limitation has been interpreted to require receiving the plurality of nucleic acid sequence reads);
receiving a plurality of flow space signal measurements of the amplicons corresponding to the set of repeat region sequences associated with the marker region, wherein the plurality of flow space signal measurements includes a set of flow space signal measurements for a given flow that corresponds to a position in the repeat region sequence (data input); 
a processor (claim 9); and
The additional elements of amplifying a target region of a nucleic acid sample and sequencing the amplicons (claim 1 only) to generate sequencing reads only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Furthermore, a processor and receiving data (e.g. the plurality of nucleic acid sequence reads in claim 9 and the plurality of flow space signal measurements in claims 1 and 9) are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or merely invoke computers or other machinery as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-16 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-8 and 10-16 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
amplifying a target region of a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, wherein the marker region includes a repeat region of bases, wherein the repeat region includes a plurality of repeats of a repeated sequence bases (claim 1);
sequencing the amplicons to generate a plurality of nucleic acid sequence reads corresponding to the marker region, wherein each of the sequence reads includes a first sequence of bases of a left flank, a second sequence of bases of a right flank and the repeat region of bases positions between a rightmost base of the left flank and a leftmost base of the right flank, wherein the repeat region includes a plurality of repeats of a repeated sequence of bases (claims 1 and 9; for claim 9, this limitation has been interpreted to require receiving the plurality of nucleic acid sequence reads);
receiving a plurality of flow space signal measurements of the amplicons corresponding to the set of repeat region sequences associated with the marker region, 
a processor (claim 9); and
The additional elements of amplifying a target region of a nucleic acid sample in a presence of a primer pool including first and second target specific primers targeting a marker region including a repeat region to generate amplicons, and sequencing the amplicons to generate a plurality of nucleic acid sequence reads is well-understood, routine, and conventional. This position is supported by Borsting et al. (Next generation sequencing and its applications in forensic genetics, 2015, Forensic Science International: Genetics, 18, pg. 78-89; previously cited). Borsting et al. reviews the use of next-generation sequencing in forensic genetics (Abstract), which includes analyzing short tandem repeat markers by amplifying selected repeat target regions including repeat regions using primers and then sequencing the amplified repeat regions (Abstract; Fig. 2; pg. 80, col. 1, para. 3). Therefore, the additional elements, when considered alone an in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of a processor and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 17 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks the claims improve sequencing technology by allowing accurate sequencing of short tandem repeat (STR) sequences that could not otherwise be sequenced with acceptable accuracy using typical flow techniques of high throughput sequencing assays, which allows for a wider range of STR alleles in samples and reduces the need for running additional sample portions through the same assay, allowing for successful sequencing when smaller amounts of a sample are available for testing (Applicant’s remarks at pg. 13, para. 2 and pg. 15, para. 1). Applicant further remarks that Applicant’s specification at FIG. 3, FIG. 8A-B, and para. [0040] shows the claimed invention allows longer repeats (e.g. 3-mers and higher) to be sequenced that would otherwise not be sequenced accurately or as efficiently using existing technologies, and thus allows for the correction of homopolymer calls so that the number of repeats in a given sample can be more accurately measured, as shown by Applicant’s specification at FIG. 8A-B (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 2).
This argument is not persuasive. A technical explanation for how the invention improves upon technology must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). While, Applicant’s specification does demonstrate the improved accuracy in calling longer homopolymer repeats, Applicant has not provided a technical explanation with sufficient details as to how the improved the analysis of sequencing data by allowing for the accurate calling of long homopolymer repeats after a sample has been sequenced, but this is not reflected in a smaller amount of sample required for sequencing, then this amounts to an improved abstract idea, which is an improvement in sequencing technology (See MPEP 2106.05(a) II., e.g. an improvement in the abstract idea itself is not an improvement in technology). 
Regarding arguments that the claimed invention allows for longer repeats to be sequenced that would otherwise not be sequenced accurately or as efficiently using existing technologies, allowing for the correction of homopolymer calls so that the number of repeats in a given sample can be more accurately measured, Applicant has not provided any evidence or reasoning as to why DNA containing longer homopolymer repeats could not be physically sequenced at the time of the effective filing date of the claimed invention. Improvements in the analysis of already generated sequencing data allowing for more accurate calling of homopolymer repeats amounts to an improved abstract idea, which is not an improvement to technology, as discussed above. Therefore, the claims do not reflect an improvement in technology.

Conclusion
No claims are allowed.
Claims 1-16 are free of the prior art 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631